Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 11/8/2022 include amendments to the claims. Claims 1-16 are pending. Claims 1, 6 and 7 have been amended. Claims 10-16 have been newly added.
Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered and are found to be partially persuasive. However, a new ground of rejection is made in view of Kim (KR20060114120A) and Poloni (EP1659203A1).
Regarding applicant’s arguments that Choi does not teach at least one counterweight mounted between a front surface of the front ring assembly and the front fascia because the oil and balls 102 are movable: Choi teaches a unitary front fascia 130 substantially covering the front ring assembly 32a, 38c, 120, and at least one counterweight (see e.g. oil, 102) mounted to a front surface of the front ring assembly 32, 38c, 120 and the front fascia 130 and positioned between a front surface of the front ring assembly 32a, 38c, 120 and the front fascia 130 (see figures 1-2, 4-6, 9, paragraphs [0065]-[0070], [0078]-[0079], [0084]-[0084], [0113)). The oil and balls 102 are disposed between a front surface of the front ring assembly 32, 38c, 120 and the front fascia 130 in a manner that maintains the oil and balls therebetween (the oil and balls 102 are only movable within the space between the front surface of the front ring assembly 32a, 38c, 120 and the front fascia 130), which reads on the oil and balls 102 being mounted in said position.
Regarding applicant’s arguments that reference number 100 by Choi does not comprise at least two counterweights: Choi et al. also teaches in figure 4 and paragraphs [0088]-[0091] that the at least one counterweight 100 may comprise at least one upper counterweight (see e.g. upper 160, where 160 is a part of the counterweight system, adds to the weight of the counterweight system and is, therefore, capable of functioning as a counterweight itself) mounted to an upper portion of the front ring assembly 32, 38c and at least one lower counterweight (see e.g. lower right and left 160) mounted to a lower portion of the front ring assembly 32, 38c.
Drawings
Objections to the drawings have been withdrawn based on the amendments to the drawings.
Claim Objections
Claim objections have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 and 12-13 recite the limitation "the at least one counterweight" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US20130086953).
Regarding claims 1-2, 4, 6, 7, 9, 10, Choi et al. teaches a laundry treatment machine (see abstract), comprising: a housing 10; a cylindrical drum 31, 33 horizontally mounted inside of the housing, the drum 31, 33 defining a treatment chamber and having an opening 32a to the treatment chamber through which to place laundry, the cylindrical drum 31, 33 being configured to spin laundry placed in the treatment chamber; a front ring assembly 32, 38c, 120 surrounding the outer periphery of the opening 32a to the treatment chamber; a unitary front fascia 130 (reads on claim 6) at least partially covering the front ring assembly 32a, 38c, 120 (reads on claim 10), and at least two counterweights (see e.g. oil, plurality of balls 102) mounted to a front surface (reads on claim 9) of the front ring assembly 32, 38c, 120 (reads on claim 2) and the front fascia 130 (reads on claim 4) and positioned between a front surface of the front ring assembly 32a, 38c, 120 and the front fascia 130 (see figures 1-2, 4-6, 9, paragraphs [0065]-[0070], [0078]-[0079], [0084]-[0084], [0113)).
Regarding claims 3, 5 and 8, Choi et al. teaches the limitations of claims 2 and 4. Choi et al. also teaches in paragraph [0082] and figure 9 that the at least one counter weight may comprise at least one upper counterweight (see e.g. oil that will extend to upper portions due to filling 60- 80% of the channel by volume) and at least one lower counterweight (see e.g. 102 which may be located at a lower portion as shown in figure 9) of the front ring assembly 32, 38c, 120.
Regarding claims 7, 9, 13, Choi et al. teaches a laundry treatment machine (see abstract), comprising: a housing 10; a cylindrical drum 31, 33 horizontally mounted inside of the housing 10, the drum 31, 33 defining a treatment chamber and having an opening 32a to the treatment chamber through which to place laundry, the cylindrical drum 31, 33 being configured to spin laundry placed in the treatment chamber; a front ring assembly 32, 38c surrounding the outer periphery of the opening 32a to the treatment chamber; and at least two counterweights 100 (comprising 101, 160) fixedly mounted to a front surface (reads on claim 9) of the front ring assembly 32, 38c (reads on claim 13) (see figures 1-2, 4-6, 9, paragraphs [0065]-[0070], [0078]-[0079], [0113)).
Regarding claim 8, Choi et al. teaches the limitations of claim 7. Choi et al. also teaches in figure 4 and paragraphs [0088]-[0091] that the at least one counterweight 100 may comprise at least one upper counterweight (see e.g. upper 160, where 160 is a part of the counterweight system, adds to the weight of the counterweight system and is, therefore, capable of functioning as a counterweight itself) mounted to an upper portion of the front ring assembly 32, 38c and at least one lower counterweight (see e.g. lower right and left 160) mounted to a lower portion of the front ring assembly 32, 38c.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20060114120A) in view of Poloni (EP1659203A1).
Regarding claims 1, 7-16, Kim teaches a laundry treatment machine (see abstract) comprising: a housing 10; a cylindrical drum 14 horizontally mounted inside of the housing 10, the drum 14 defining a treatment chamber and having an opening to the treatment chamber through which laundry may be placed, the cylindrical drum 14 being configured to spin laundry placed in the treatment chamber; a front ring assembly 40 partially surrounding the outer periphery of the opening to the treatment chamber; a front fascia 60, 70 fully covering the front ring assembly 40 (reads on claims 10, 11 and 14), and at least two concrete counterweights 50 (reads on claims 12 and 15) fixedly mounted to a front surface of the front ring assembly 40 (reads on claim 9) and between a front surface of the front ring assembly 40 and the front fascia 60 (reads on claims 13 and 16) (see abstract, pages 3-5 of the translation and figures 1-2). Kim does not explicitly teach that the front ring assembly surrounds the outer periphery of the opening to the treatment chamber. However, since Kim teaches that the front ring assembly 40 may be used to provide a balancing effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the front ring assembly may be configured to surround the outer periphery of the opening to the treatment chamber so as to provide additional counterbalancing effect. Furthermore, it has been determined that changes in size constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. Poloni teaches a counterweight for a washing machine (see abstract) which may be disposed so as to surround the outer periphery of the opening to the tub, thereby providing a counterbalancing effect and convenient assembly and disassembly (see paragraphs [0018], [0035]-[0038, figures 1-2). Since both Kim and Poloni teach counterweights for washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the front ring assembly in the system by Kim may be configured to surround the outer periphery of the opening to the treatment chamber so as to provide additional counterbalancing effect and convenient assembly and disassembly, as shown to be known and conventional by Poloni.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711